ON REHEARING

                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6825


GREGORY LYNN ROSS,

                Petitioner - Appellant,

          v.

SUPERINTENDENT MICHAEL BALL,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:12-cv-00292-LPA-LPA)


Submitted:   December 5, 2013             Decided:   January 14, 2014


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Lynn Ross, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory      Lynn   Ross      seeks       to   appeal      the    magistrate

judge’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition. 1      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue       absent     “a    substantial      showing         of    the    denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.    Cockrell,       537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.




       1
       Due to a clerical error, an incorrect opinion issued on
September 4, 2013.   The panel grants rehearing, withdraws the
September 4 opinion, and issues this opinion in its stead.  We
liberally construe Ross’ objections to the magistrate judge’s
order as a timely notice of appeal.    See 28 U.S.C. § 636(c)
(2006); Fed. R. App. P. 3(c); In re Spence, 541 F.3d 538, 543
(4th Cir. 2008).



                                              2
           We have independently reviewed the record and conclude

that Ross has not made the requisite showing.                Accordingly, we

deny a certificate of appealability and dismiss the appeal.               As

a result of our grant of panel rehearing and issuance of this

revised opinion, Ross’ petition for rehearing en banc has been

rendered moot. 2   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




     2
       We note that the time for filing a petition for panel
and/or en banc rehearing from this revised opinion will run anew
from the reentry of judgment.



                                     3